      Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                   Western Division


 VANESSA DUNDON, ET AL.
                                                    Civil No.: 1:16-cv-406 DMT ARS
 on behalf of themselves and all similarly-
 situated persons,

        Plaintiffs,

 v.

 KYLE KIRCHMEIER, ET AL.,

        Defendants.


           MOTION TO COMPEL TIGERSWAN TO PRODUCE
ADEQUATELY PREPARED DESIGNEES FOR DEPOSITION AND FOR SANCTIONS

       Plaintiffs, through counsel, request this Court issue an order compelling TigerSwan LLC,

a 30(b)(6) deponent, to prepare designees for deposition who can testify knowledgeably, fully,

and unevasively, pursuant to Federal Rules of Civil Procedure 30 and 37, after it failed to do so

for the June 10, 2021, deposition. Plaintiffs further request that TigerSwan be ordered to bear the

fees and costs of this motion and the June 10, 2021 deposition for failure to appear as adequately

prepared.

                                    Procedural Background

       On March 12, 2021, plaintiffs noticed TigerSwan LLC of a Rule 30(b)(6) deposition by

subpoena and identified seven Topics for Examination [“the Topics”] with that notice. See Depo

Exh. 1, Amended Notice of Deposition and Topics for Examination. For almost three months

following service of the subpoena, plaintiffs’ counsel worked with TigerSwan’s counsel to

arrange a mutually convenient date for deposition and gave TigerSwan ample time to properly




                                                                                                    1
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 2 of 16




prepare for the deposition. In advance of the deposition, plaintiffs’ counsel and TigerSwan’s

counsel communicated by email and had a meet and confer phone conference, where counsel

walked through every topic of examination together and plaintiffs’ counsel answered any

questions posed by TigerSwan’s counsel as to those topics. After that meet and confer of

Tuesday, May 11, 2021, TigerSwan expressed no further concerns about the Topics.

       On June 10, 2021, a mutually agreed-upon date, TigerSwan presented a single designee

to testify as to all Topics in the notice. The designee appeared for the deposition having reviewed

the Topics and understanding his obligation to testify as to TigerSwan’s collective knowledge,

not merely his own personal knowledge. (Deposition transcript, pp. 15:2–9; 16:7–17:5; 17:20–

18:2). Despite this, TigerSwan’s preparation of its designee to testify on behalf of the entity on

all Topics consisted of only two things:

       (1) the designee did a “cursory review” of some publicly available documents; (18:7–9;
           91:2–7; 164:17–20; 168:2–4); and
       (2) the designee had a brief phone call with one other employee, who was the deputy
           program manager during the events identified in the Topics, 1 to see what information
           the two individuals had “at our personal disposal and from memory” for only some of
           the Topics. (18:22–19:8; 194:17–22).

       The designee did not attempt speak to any other personnel of TigerSwan including those

whose names are present on TigerSwan created documents evidencing their infiltration

operations. Throughout the deposition, the designee responded at least 50 times that he either did

not know or did not remember, and for what he did know, he repeatedly testified limited to his

personal knowledge, without benefit of the entity’s knowledge and was extensively evasive in

his responses based on his claimed lack of personal knowledge and failure to be prepared as to




       1
         The current TigerSwan CEO was also present in a non-testifying capacity at the
deposition, but he was not involved in the events at issue, and the designee lacked knowledge as
to whether he was even employed by TigerSwan at that time. (157:14-20)


                                                                                                     2
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 3 of 16




knowledge of the entity (See, e.g., 40:12 – 42:7; 87:15 – 92:14; 180:6 - 183:22).

        TigerSwan relied on its designee’s asserted lack of knowledge and inadequate

preparation as to the activities of the entity to assert that it, as an entity, lacked knowledge as to

the Topics – even when confronted with publicly available documents created by the entity itself,

that the designee admitted he reviewed, that explicitly contradicted TigerSwan’s claimed lack of

knowledge or activities. These activities include, centrally, TigerSwan’s infiltration of and

presence among water protectors and protestors as well as TigerSwan’s provision of derogatory

and false information to law enforcement. (Topics, 1, 3, 5, 6).

        On June 29, 2021, counsel for the plaintiffs and TigerSwan appeared at the status

conference before this court regarding this matter. After the status conference, counsel for the

plaintiffs and TigerSwan communicated further by email without resolution of this matter.

                                          Legal Argument

        Fed. R. Civ. P. 30(b)(6) provides that a nonparty organization may be subpoenaed for a

deposition and the organization must designate a deponent or deponents to testify about

information known or reasonably available to the organization on matters described with

reasonable particularity. Fed. R. Civ. P. 30(b)(6). A Rule 30(b)(6) deponent entity must prepare a

knowledgeable witness to testify on the topics identified based on what should be reasonably

known to the entity as a whole. See CitiMortgage, Inc. v. Chi. Bancorp, Inc., No. 4:12–CV–

00246, 2013 WL 3946116, at *1 (E.D. Mo. July 31, 2013). “The testimony of a Rule 30(b)(6)

witness represents the collective knowledge of the corporation, not of the specific individual

deponents.” Exmark Mfg. Co., Inc. v. Briggs & Stratton Power Prods. Grp., LLC, No.

8:10CV187, 2015 WL 429964, at *8 (D. Neb. Feb. 2, 2015) (citation omitted). The entity must

make a conscientious good faith effort to prepare its designee(s) to answer the questions posed




                                                                                                         3
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 4 of 16




“fully, completely, unevasively” about the relevant topics. Id.

       By TigerSwan making only two superficial efforts to prepare for the deposition—a

cursory review of some documents and one brief call— it did not make "a conscientious good–

faith endeavor” to send a designee (or designees) who were both knowledgeable and prepared to

answer any of the seven Topics “fully, completely and unevasively.” See Whatley v. Canadian

Pac. Ry. Ltd., No. 1:16–cv–74, 2021 U.S. Dist. LEXIS 93915, at *12 (D.N.D. May 14, 2021).

       I.      TigerSwan’s limited answers were evasive and appeared to be false and
               misleading.

       TigerSwan was intentionally evasive and offered what would appear to be perjured

testimony. When asked about TigerSwan’s role in the camps and with the protesters (Topics 1, 2,

and 5), TigerSwan stated at the onset that it did not understand the word “infiltration” in Topic

One, so it had no responsive information for the topic. (24:3–26:6). This despite TigerSwan’s

own created and logoed documents repeatedly using the word “infiltrate” and “infiltration”

regarding its operations at Standing Rock, that the deponent reviewed in advance.

       Q. [by plaintiffs’ counsel Mara Verheyden-Hilliard] Did you have any personnel or
       agents or contractors who were at that time undercover or infiltrating among the
       demonstrators at the Standing Rock protests overall?

       A. [TigerSwan by designee Mr. Sweeney] To the best of my knowledge and the
       knowledge of the company, the answer to that question is no.

       Q. When did you first have personnel infiltrating the protests at Standing Rock?

       A. I don't understand the word "infiltrate".

       Q. Did you at any time have personnel who posed as protestors and spent time among the
       protestors who were at Standing Rock in 2016?

       A. To the best of my knowledge, TigerSwan did not.

       (24:3-18)




                                                                                                    4
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 5 of 16




       Q: I'm asking if you are aware of any entity or personnel that were infiltrating, posing as
       protestors, operating among protestors?

       A. Again, ma'am, I would ask you to clarify the word "infiltrate".

       Q. What do you understand the word "infiltrate" to mean?

       A. Infiltrate would be a term that would be used on a military action for one force to
       essentially sneak in to another, so an opposing force's camp area of operations, whatever,
       and to do so --

       …Q. So it's your testimony under oath that TigerSwan did not have any personnel who
       engaged in such activities at Standing Rock?

       A. That's my testimony. Yes, ma'am.

       Q. That's TigerSwan's testimony?

       A. That's TigerSwan's testimony. Yes, ma'am.

       (25:6 – 26:6)

       TigerSwan continued to deny under oath even discussing having persons infiltrate the

camps at Standing Rock. (26:11 – 28:6)

       After being shown TigerSwan’s own documents where TigerSwan agents use the words

“infiltrate” and “infiltration” and discuss their planning and execution of infiltration of the

Standing Rock camps, TigerSwan was asked if those documents helped the designee understand

what infiltrate meant, the answer was still no.

       Q. [by Ms. Verheyden-Hilliard] Pointing to where it says "WHERE" on this page, it says
       "Will infiltrate one of the Standing Rock camps". Do you see that?

       A. Yes, ma'am.

        Q. Do you see the word "infiltrate"?

       A. Yes, ma'am.

        Q. So when I asked you earlier with regard to topic one, you said that you didn't
       understand what infiltrate meant. Does this assist you?




                                                                                                     5
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 6 of 16




       A. No, it really doesn't.

(44:9–20).

       When asked what TigerSwan understands “infiltrate” to mean in its very own documents,

the evasive answers continued:

       Q. What do you understand this to mean?
       A. Oh, I understand what it means. I don't understand why that word would be used.
          Again that would essentially mean that we were at a state of war, which we are not,
          we’re not the military, and we're not law enforcement. So I don't know why that word
          would be used.
       Q. If TigerSwan had personnel who went to a camp at Standing Rock and did not
          identify themselves as TigerSwan personnel but rather presented themselves as a
          water protector or a protester, what word would you use to describe that?
       A. Not smart. That would be the word that I would use –– sorry, two words.

(44:21–45:13).

       A: [TigerSwan] I don't like the word "infiltration" because infiltration sets up a very
       belligerent relationship that is really used in a time of armed conflict. I don't like that
       word so --

       Q. [by Ms. Verheyden-Hilliard] Well, putting aside your preference for terminology and
       whether you like words or don't like words, what we're tying to get at is the definition.
       TigerSwan has used the word "infiltrate" as in "Will infiltrate one of the Standing Rock
       camps" on the same page that it says it's traveling to Standing Rock with protestors to
       gather information. TigerSwan itself refers to this as infiltration. So I want to be sure that
       in this deposition and as we turn back to topic for examination number one that, when we
       are referring to infiltration or undercover activities, you are not simply deciding that you
       don't like the word "infiltration" and thereby stating that TigerSwan has no responsive
       information?

       A. I'm sorry, TigerSwan has what?

       Q. That you simply don't like the word infiltration and thereby are stating that TigerSwan
       has no responsive information. So you said you didn't understand what infiltrator or
       infiltration meant. I have turned you to a document that has been drafted by TigerSwan
       and edited by TigerSwan and further reviewed by TigerSwan leadership that actually
       explicitly refers to infiltration in November of 2016.

(46:13 – 48:10)




                                                                                                     6
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 7 of 16




         This was followed by a improper speaking objection by counsel for TigerSwan. (48:6 -

52:15)

         Presented with document after document, which the designee admitted he had access to

in advance in its preparation, written on TigerSwan letterhead and/or communicated between

TigerSwan personnel, TigerSwan continued its evasive and/or perjured answers and admitted

that it did not attempt to prepare itself for the deposition on the Topics addressing two key

points: infiltration and communications to law enforcement.

         Q: [by Ms. Verheyden-Hilliard] Under the heading: "CI/HUMINT," confidential
         informant/human intelligence," it states, "Having TigerSwan confidential
         informant/human intelligence infiltrators on the ground is critical in minimizing lost
         construction time. "Advanced warning of protester movement allowed TigerSwan
         security to liaise with law enforcement in a timely manner." What efforts did you make to
         determine what information was in the possession of TigerSwan personnel with regard to
         TigerSwan's confidential informant human intelligence infiltrators who were on the
         ground.

         A. I'm sorry, what efforts did we make --

         Q. In advance of this deposition.

         A. We made no effort regarding that.

(97:20 – 98:14)

         TigerSwan continued to deny having infiltrator activity even when asked about

TigerSwan’s own “Daily HUMINT Reporting” for December 8, 2016, (Depo Exh. 3), stating

“no other company has infiltrated these activists’ groups on a long-term basis.” (143:2-152:11;

Exh. 3 pg. 14).

         The designee said he personally did not like the word “infiltration” so he would not use it

to describe TigerSwan’s actions. (46:10–17). See CitiMortgage, Inc. v. Chi. Bancorp, Inc., No.

4:12–CV–00246, 2013 WL 3946116, at *1 (E.D. Mo. July 31, 2013) (stating the Rule 30(b)(6)

deponent presents the entity’s position on the topic, the deponent does not give his personal



                                                                                                   7
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 8 of 16




testimony). TigerSwan had ample notice of this issue for questioning as identified in Topics 1, 2,

and 5 and was obligated to properly prepare itself to provide information in response.

       TigerSwan’s refusal to testify forthrightly as to its documented infiltration activities as

detailed in the Topics by claiming it did not either understand or did not like the word

“infiltration,” despite TigerSwan itself using that word repeatedly in its own documents

reflecting planning and executing of its infiltration activities at Standing Rock, is but one

example of its sanctionable behavior, violative of its legal obligations.

       The documents presented evidence that TigerSwan planned infiltration activities prior to

the incident on the Backwater Bridge and that it engaged in those activities with evidence that

they were ongoing close in time to, and apparently during, the Backwater Bridge incident. The

planning documents were in November 2016, just weeks prior to the Backwater Bridge incident

of November 20-21 at issue and other documents refer retrospectively to infiltration operations

that were occurring in the weeks before the first week of December 2016. Despite these

documents showing TigerSwan’s infiltration planning, infiltration execution and activities,

communications discussing evacuating an infiltrator from a camp, and after-action reports

bragging about its infiltration operations, TigerSwan, under penalty of perjury, claimed it did not

infiltrate the water protectors, protestors or camps at Standing Rock.

       TigerSwan’s answers to all seven Topics were equivocal, flatly contradicted by

documentary information shown to the designee and/or improperly qualified by the designee

based on his personal view or hypothetical assumptions. This is not an allowable response to a

deposition taken pursuant to Rule 30(b)(6) and is a failure that is akin to a failure to appear for a

deposition. See Fed. R. Civ. Pro. 37(a)(4) (“an evasive or incomplete disclosure, answer, or

response must be treated as a failure to disclose, answer, or respond.”)




                                                                                                        8
     Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 9 of 16




       II.     TigerSwan failed to adequately prepare its witness to testify to the entity’s
               collective knowledge fully and unevasively regarding all seven Topics.

       TigerSwan was intentionally unprepared to testify fully on any of the 7 topics. Within the

first few minutes of the deposition, it was clear that TigerSwan had intentionally failed to prepare

itself by reviewing documents or talking to its agents, in order to disclaim knowledge and

responsive information on the Topics.

               a. TigerSwan deliberately lacked knowledge and was unprepared to testify to
                  the entity’s collective knowledge as a result of its cursory review of a few
                  of the public domain documents in preparation for the deposition.

       TigerSwan was unabashed about its lack of inquiry, stating for Topic one “I didn't need

to do any research on that…[because] we had no activity with regard to Backwater Bridge.”

(23:5–17). Yet when asked how TigerSwan determined no one was there, the designee’s

response was “we relied on my personal knowledge.” (101:17). TigerSwan’s duty to prepare its

Rule 30(b)(6) deponent for deposition “goes beyond matters personally known to the designee or

to matters in which the designated witness was personally involved,” and TigerSwan failed to

fulfill its duty. See QBE Ins. Corp. v. Jorda Enters., Inc., 277 F.R.D. 676, 689 (S.D. Fla. 2012).

       TigerSwan’s intentional unpreparedness is evidenced, in part, by the designee describing

his own review as “cursory” of the documents he had be supplied for the deposition. (164:14–21;

168: 2–4). Moreover, the documents he did review were only those in the public domain, and he

did not even review all the documents provided to him. (18:7–16; 91:3–7). The designee could

not identify the documents he was given or reviewed, but testified it included “some publicly

available suspicion reports that supposedly TigerSwan has generated for ETP.” (21:19–21)

(emphasis added). Throughout the deposition, TigerSwan was evasive in admitting ownership of

both the documents and the information contained within the documents even where documents



                                                                                                     9
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 10 of 16




were written by its personnel, circulated among its personnel and written with the TigerSwan

logo atop the documents. Despite its insincere questioning of the ownership of the documents or

describing them as “supposedly TigerSwan’s,” it made no effort to verify whether they were or

were not in fact TigerSwan documents, and never provided any grounds to doubt their

authenticity.

       Even for the TigerSwan documents the designee did bother to review, the witness

routinely answered he did not know what the documents meant, what they were based on, who

wrote/created them, or why someone at TigerSwan would document the content. (See e.g.,

(41:18-19; 42:2-7, 21). “A Rule 30(b)(6) witness is obligated to become educated to the extent

possible about the identified topics, although perfection is not expected.” Edwards v. Scripps

Media, Inc., 331 F.R.D. 116, 121 (E.D. Mich. 2019).

       For example, when asked about TigerSwan’s communication and interaction with law

enforcement between October 22– November 28, 2016, (Topics 3 and 4), the designee testified,

based on his personal knowledge, that there were daily briefings while he was there from

September 15–October 13, 2016, but he does not know if they continued after he left. (117:14–

118:1–6, 118:16–119:6, 199:16–21). Thus, for these two topics, not only could the designee

merely testify to his personal recollection, and not TigerSwan’s, but even his personal

knowledge predated the time period specifically identified in the Topics. 2 TigerSwan had “daily

or near daily” communications and interactions with law enforcement that were not all

documented, yet TigerSwan did nothing to prepare itself as to the collective knowledge of the

entity on this issue and did not seek to inquire of its personnel who had these communications



       2
         The designee was not even forthcoming or knowledgeable with his own direct emails to
law enforcement for the time he was involved, rather he testified as to assumptions on where, how,
and from whom, he got the information he sent to police. (208:19–211:3)


                                                                                                 10
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 11 of 16




where it would pass on information from its informants to law enforcement despite this

information being requested in the identified Topics. For TigerSwan to. (109:14–14; 113:8–11).

        Specifically regarding TigerSwan’s communication with law enforcement about the

Backwater Bridge incident (Topic 4), the designee knew there were communications, but did not

know when, or how, the communications were made and he could only guess who made them.

(103:2–15; 104:2–22). The designee guessed it would be one of two employees on TigerSwan’s

side who would have communicated with law enforcement. (103:11–19; 111:4–6). Guessing is

another example of the witnesses’ failure to properly prepare for the deposition. Further, despite

being explicitly identified in Topics 3 and 4, TigerSwan never inquired of these two possible

employees about their communications with law enforcement during this period, even though

one of the two was the sole person the designee did speak with in preparation for the deposition.

(111:7–10). No attempt was even made to contact the other possible employee informant, who

was TigerSwan’s leadership on the ground. (106:8-18; 103:16-19).

               b. TigerSwan was unprepared for the deposition having made no meaningful
                  effort to contact its own personnel who would have information on the
                  seven Topics, including those TigerSwan personnel specifically identified
                  in documents as being involved, including its own CEO.

       TigerSwan’s failure to obtain or review documents heightened the importance of

speaking to its staff and agents to learn what they know on the Topics. The publicly available

documents included emails and chat logs between TigerSwan employees about TigerSwan’s

involvement at Standing Rock, with law enforcement, and as infiltrators (Topics 1, 2, 3, 4, 5, 6).

(Depo Exh. 2, 4, 5)

       On the issue of infiltrators, (Topics 1, 2, 5), one of the public documents the designee

stated he reviewed was an email chain with a PowerPoint breaking down what TigerSwan

personnel titled “Operation Baratheon,” in which TigerSwan personnel planned to infiltrate the



                                                                                                  11
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 12 of 16




Standing Rock camps. (28:18-29:7; Depo Exh. 2 pg. 5). These emails included at least six

different individuals with TigerSwan email addresses. (44:4-8; Depo Exh. 2 pg. 1-2). Out of

these seven known TigerSwan employees who were communicating about the detailed mission

to infiltrate the camps, TigerSwan only spoke with one of those individuals, but did not ask him

about the email or infiltration mission. (29:20-30:6). TigerSwan never tried to speak with any of

the other six TigerSwan employees to determine what they knew about the Topics. (95:17-

96:20).

          The same was true for all of the Topics. TigerSwan made no effort to contact, or

otherwise get information from, its own people who were on the ground at Standing Rock, and

who would be knowledgeable as to the subjects of that topic. (158:21–159:20).

          TigerSwan did not even have its designee speak with or obtain information from the

founder and CEO of TigerSwan, James Reese, despite Mr. Reese personally traveling to

Standing Rock to hand out cash to TigerSwan’s infiltrators to avoid the infiltrators having to use

a credit card. 3 (182:21–183:9; 194:4–9; Depo Exh. 5). No attempt was made despite this fact

being stated in a document the designee reviewed in advance of the deposition, which was a chat

among apparent infiltrators, discussing their infiltration activities and also including vulgar,

racist and misogynist language. TigerSwan instead dismissed its activities as detailed in the

document as “foolishness,” and suggested that it had no obligation to be prepared as to the topic

of its self-described “foolish” activities, despite the document containing specific evidence that

TigerSwan undertook those infiltration actions. (163:2-7).




3
  Any sworn statement Reese may have given in another case does not relieve TigerSwan from
testifying to his knowledge as part of the entity’s knowledge. See Majestic Bldg. Maint., Inc. v.
Huntington Bancshares Inc., No. 2:15-cv-3023, 2018 WL 3358641, at *12 (S.D. Ohio July 10,
2018).


                                                                                                   12
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 13 of 16




                                         Relief Requested

           I.       TigerSwan should be ordered to designate and thoroughly prepare
                    designee(s) to testify knowledgably, fully, and unevasively on all seven
                    Topics.

       TigerSwan violated its duty to designate knowledgeable persons to testify for the Rule

30(b)(6) deposition, and “more importantly, prepare them to fully and unevasively answer

questions about the designated subject matter.” Remote Techs., Inc. v. Data Int'l Co., No. 10–

1678 (MJD/JSM), 2012 U.S. Dist. LEXIS 200576, at *39–45 (D. Minn. July 31, 2012).

       The deponent designated by Tiger Swan on specified topics was wholly unprepared,

openly admitted his lack of knowledge, was intentionally evasive, and did not provide adequate

answers for any of the Topics. If a Rule 30(b)(6) designated witness "is not knowledgeable about

relevant facts, and the principal has failed to designate an available, knowledgeable, and readily

identifiable witness, then the appearance is, for all practical purposes, no appearance at

all." Wood v. Paccar, Inc., No. 19–cv–1010–LRR, 2020 U.S. Dist. LEXIS 28116, at *26–30

(N.D. Iowa Feb. 19, 2020) (citing Resolution Tr. Corp. v. S. Union Co., Inc., 985 F.2d 196, 197

(5th Cir. 1993)).

       Therefore, plaintiffs request this Court issue an order requiring TigerSwan to designate

and thoroughly prepare a designee, or designees, for deposition who can testify as to all seven

Topics of Examination knowledgeably, fully, and unevasively. See Ronnoco Coffee, LLC v.

Castagna, No. 4:21–CV–00071 JAR, 2021 U.S. Dist. LEXIS 98252, at *2–4 (E.D. Mo. May 25,

2021) (finding an ineffective Rule 30(b)(6) deposition may be remedied by a second deposition

ordered by the court). Plaintiffs request the full seven hours for the new deposition as the first

deponent failed to provide meaningful responses and wasted litigation resources with




                                                                                                     13
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 14 of 16




intentionally unprepared, evasive and misleading answers. 4

        Additionally, as part of TigerSwan’s preparation for the deposition, they should be

specifically ordered to make a conscientious good faith effort to contact the personnel involved,

including those named in TigerSwan’s own documents detailing its planning and execution of

infiltration and other activities, and determine his/her knowledge of the Topics. (See, e.g., 114:22

– 115-5; 127:15 – 132:2; 133:1 – 135:7; 168:5 – 169:6)

              II.    Provision of central TigerSwan documents currently in the possession of
                     ETP

        Throughout the deposition, TigerSwan claimed that documents of its own creation,

reflecting and recording its activities, and that are necessary to adequately prepare for the

deposition, were no longer in its possession and were solely in the possession of Energy Transfer

Partners (ETP), having been delivered to ETP by TigerSwan. (60:9-11; 79:18 – 80:9; 81:8-15;

90: 1-6; 108:3 – 18; 115:3-17; 123:21 – 124:10; 189:1 – 190:1; 190:21-22; 192:13-18)

        TigerSwan asserted that they are unable to adequately prepare for the deposition due to

their own records reflecting their personnel posing among and acting amidst water protectors and

protesters, as well as records reflecting their communications with law enforcement, being in the

possession of ETP. Plaintiffs request an order be issued requiring ETP to make these materials

available for plaintiff’s review. In the alternative, plaintiffs request the court grant plaintiffs an

additional subpoena that it may direct to ETP for the records reflecting TigerSwan’s activities as

identified in the Topics of Examination, which are material to the matters at issue in the pending

dispositive motion filed by Defendants 5.



        4
            The June 10 deposition of TigerSwan lasted four hours and fifty–four minutes.

        5
         Plaintiffs are concerned about the apparent conflict of interest present, where Defendant
law enforcement entities share the same counsel with ETP, and where ETP has sued TigerSwan to


                                                                                                         14
    Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 15 of 16




              III.   TigerSwan should bear the cost of intentional unpreparedness and
                     evasiveness and failure to comply with its obligations under 30(b)(6).

       Federal Rule of Civil Procedure 37 permits both a motion to compel and for sanctions on

a 30(b)(6) deponent corporation. Rule 37 also permits this Court to impose sanctions where a

party necessitates the filing of a motion to compel. See Scheetz v. Van Vooren, CIV 13–4114–

KES, 2017 WL 5633105, at *5 (D.S.D. Nov. 21, 2017). Moreover, Rule 37(a)(4) specifically

requires that “an evasive or incomplete disclosure, answer, or response must be treated as a

failure to disclose, answer, or respond.” As this was the case with TigerSwan, plaintiffs request

sanctions against TigerSwan for its intentional failure to prepare a knowledgeable witness who

could fully answer questions on the Topics at the June 10 deposition. See DarbeeVision, Inc. v.

C&A Mktg., Inc., No. CV–18–0725, 2019 WL 2902697, at *9 (“What is not proper practice is to

refuse to comply with the notice, put the burden on the party noticing the deposition to file a

motion to compel, and then seek to justify non–compliance in opposition to the motion to

compel”).

       Specifically, plaintiffs request that this Court order TigerSwan to pay the attorney fees

and costs associated with this motion and with conducting the deficient TigerSwan 30(b)(6)

deposition.

       July 2, 2021                           Respectfully submitted,

                                              /S/ Mara Verheyden-Hilliard
                                              Mara Verheyden-Hilliard
                                              Partnership for Civil Justice Fund
                                              617 Florida Avenue NW, Washington, D.C. 20001
                                              202-232-1180
                                              mvh@justiceonline.org



enforce confidentiality as to its unlicensed paramilitary activities with regard to water protectors
in the instant matter. TigerSwan has now failed to provide required information as to its activities
which is necessary for plaintiffs’ opposition to Defendants’ dispositive motions.


                                                                                                   15
Case 1:16-cv-00406-DMT-ARS Document 250 Filed 07/02/21 Page 16 of 16




                               Rachel Lederman
                               Alexsis C. Beach & Rachel Lederman, Attorneys
                               P.O. Box 40339, San Francisco, CA 94140-0339
                               415-282-9300
                               rachel@sfbla.com

                               Natali Segovia
                               Water Protector Legal Collective
                               P.O. Box 37065, Albuquerque, NM 87176
                               602-796-7034
                               defense@waterprotectorlegal.org

                               Melinda Power
                               West Town Law Office,
                               2502 W. Division, Chicago, Il. 60622
                               773-278-6706
                               melindapower1@gmail.com

                               Janine L. Hoft
                               People’s Law Office
                               1180 N. Milwaukee Avenue
                               Chicago, IL 60642
                               773/235-0070
                               janinehoft@gmail.com




                                                                               16
